Citation Nr: 1007927	
Decision Date: 03/03/10    Archive Date: 03/11/10

DOCKET NO.  08-18 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a left knee disorder, 
including as secondary to an already service-connected right 
knee disability.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to May 1978.

This appeal to the Board of Veterans' Appeals (Board) is from 
a September 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, which denied the Veteran's claim for 
service connection for a bilateral (i.e., right and left) 
knee condition.  

The RO has since, however, issued another rating decision in 
May 2008 granting service connection for a right knee 
disability - specifically, for postoperative residuals of a 
meniscectomy.  So the Veteran's appeal now only concerns 
whether he is also entitled to service connection for a left 
knee disorder, including secondary to his now service-
connected right knee disability.

In April 2009, in support of this claim concerning his left 
knee, the Veteran testified at a videoconference before the 
undersigned Veterans Law Judge of the Board.  Following the 
hearing, the Board held the record open for 60 days to allow 
the Veteran time to obtain and submit supporting evidence, 
and he submitted additional evidence later in April 2009 - 
which the Board received in May 2009.  He did not waive his 
right to have the RO initially consider this additional 
evidence, which is an April 2009 statement from J.C.W., D.O.  
38 C.F.R. § 20.800, 20.1304 (2009).  But, regardless, there 
will be this opportunity because the left knee claim requires 
further development, so the Board is remanding this claim to 
the RO via the Appeals Management Center (AMC).




REMAND

The Veteran contends that service connection is warranted for 
left knee disability that includes patellofemoral pain 
syndrome with chondromalacia and meniscal tear.  A VA 
physician in March 2008 determined it less likely than not 
the Veteran's left knee disability was directly related to 
his military service - indicating, instead, this disability 
was a result of normal aging and use in a then 55-year-old 
individual.

But as he reiterated during his more recent April 2009 
videoconference hearing, the Veteran is also alleging his 
left knee disability resulted from compensating for his 
service-connected right knee disability - such as by placing 
additional weight and strain on his left knee when walking, 
etc., to stabilize and support his right knee because of the 
impairment affecting it resulting from injuring that knee in 
service.  See also his June 2008 substantive appeal (on VA 
Form 9).  So his claim is partly predicated on the 
alternative notion that he is entitled to secondary 
service connection.  See 38 C.F.R. § 3.310(a) and (b) (2009); 
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (indicating 
service connection is permissible on this secondary basis if 
it is shown that the condition claimed is proximately due to, 
the result of, or chronically aggravated by a service-
connected disability).

The March 2008 VA compensation examiner, however, did not 
address this additional issue of whether there is indeed this 
correlation between the Veteran's left knee disability and 
his service-connected right knee disability.  The additional 
statement the Veteran submitted following his April 2009 
videoconference hearing from J.C.W., D.O., also does not 
address this determinative issue; rather, this statement only 
reaffirms the Veteran experiences left knee pain, a point 
already acknowledged given his prior diagnoses of 
patellofemoral pain syndrome with chondromalacia and meniscal 
tear.  Competent medical nexus evidence is needed to 
associate his left knee disability with his service-connected 
right knee disability; his unsubstantiated lay allegations 
concerning this are insufficient to establish this necessary 
correlation.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998); Velez v. West, 11 Vet. App. 148, 158 (1998) and 
McQueen v. West, 13 Vet. App. 237 (1999).

So additional medical comment is needed to assist in 
determining whether service connection is warranted on this 
alternative secondary basis.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d); and 38 C.F.R. § 
3.159(c)(4).

Accordingly, the claim is REMANDED for the following 
additional development and consideration:

1.  If possible, return the claims file 
to the VA compensation examiner that 
evaluated the Veteran in March 2008 for 
additional, supplemental comment on 
whether the Veteran's service-connected 
right knee disability either caused or 
aggravated his left knee disability - so 
as to, in turn warrant granting 
service connection for the left knee 
disability on this secondary basis.  See 
38 C.F.R. § 3.310(a) and (b); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

To facilitate making this important 
determination, the examiner is requested 
to again review the claims file, 
including a complete copy of this remand, 
for the pertinent medical and other 
history.

If, for whatever reason, it is not 
possible or feasible to have this VA 
compensation examiner provide this 
further comment, or it is determined the 
Veteran needs to be reexamined to render 
an opinion on this matter, then have him 
reexamined by someone qualified to make 
this necessary determination.



2.  Then readjudicate the claim in light 
of the additional evidence.  If the claim 
is not granted to the Veteran's 
satisfaction, send him and his 
representative a supplemental statement 
of the case (SSOC) and give them time to 
submit additional evidence and/or 
argument in response before returning the 
file to the Board for further appellate 
consideration of the claim.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is 
appealable to the Court.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).


